Exhibit 10.1

 

Amendment #2 to Research Collaboration and License Agreement

 

This Amendment #2 (“Amendment”) to the Research Collaboration and License
Agreement is made by and between Gritstone Oncology, Inc. (“Gritstone”) and
Bluebird Bio, Inc. (“Bluebird”). This Amendment is effective as of August 19,
2020 (the “Amendment Effective Date”).

 

WHEREAS, Gritstone and Bluebird are parties to that Research Collaboration and
License Agreement effective as of August 20, 2018 and amended as of August 20,
2019 (the “Agreement”).

 

WHEREAS, Gritstone and Bluebird desire to amend the Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and intending to be legally bound, Gritstone and Bluebird
hereby agree to modify, replace or supplement the terms of the Agreement, as the
case may be, as follows:

1.Definitions. All Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

 

2.Amendment to Section 5.1 (Patient Selection Services). Section 5.1 of the
Agreement is modified by extending the timeline to negotiate and enter into the
Patient Selection Services Agreement to August 20, 2021.

 

3. Amendment to Section 2.3(b) (Gritstone Analysis of Tissue Types of Interest).
Section 2.3(b) is modified by extending the Tissue Analysis Period to June 30,
2021.

 

4. Entire Agreement. Except as expressly modified and amended hereby, the
Agreement and its terms shall remain in full force and effect.

 

5. Counterparts. This Amendment may be executed by electronic signatures in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which shall constitute one and the same
agreement, binding on the Parties as if each has signed the same document.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be signed
by their respective officers as of the Amendment Effective Date.

 

 

Bluebird Bio, Inc.

 

Gritstone Oncology, Inc.

 

 

By:

 

 

/s/ Jason Cole

 

 

 

By:

 

 

/s/ Matt Hawryluk

 

Name:

 

Jason Cole

 

 

Name:

 

Matt Hawryluk

 

Title

 

Chief Operating and Legal Officer

 

 

Title:

 

Chief Business Officer

 

 